DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s after final remarks and amended claims filed on July 6, 2022 is acknowledged. Claims 1-12, 14-19, 22-24, and 26-27 are pending in this application. Claims 1, 11, and 19 are amended. Claims 13, 20-21 and 25 are cancelled. 

Election/Restrictions
Claims 11-12, 14, 19, 22-24, and 26-27  allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on April 17, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement  is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 11-12, 19, 22, 24, and 27 under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 7,923,536) has been withdrawn in view of Applicants amendment to the independent claims to recite “consisting of” language. 
The rejection of claims 11-12, 14, 19, 22, 24 and 26-27 under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 7,923,536) in view of Chen (US 2003/0099674) has been withdrawn in view of Applicants amendment to the independent claims to recite “consisting of” language.
The rejection of claims 11-12, 19, 22-23 and 24-25 under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 7,923,536) in view of Zenoni et al. (EP 1348430) has been withdrawn in view of Applicants amendment to the independent claims to recite “consisting of” language. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Desai et al. (US 7,923,536)  which discloses a pharmaceutical composition comprising a pharmaceutical agent and an acceptable carrier (abstract). 
Suitable pharmaceutical agents include taxanes, including paclitaxel and camptothecin (column 4, lines 18-19). 
The pharmaceutical agent may be used alone or dissolved in a water-immiscible solvent. Preferred solvents include vegetable oils (column 8, line 3-11), the Examiner has interpreted the solvent used to dissolve the agent to include carriers. 
While Desai discloses the composition CAN include excipients and stabilizers including phospholipids (column 7, line 6 through column 8, line 2), and surfactants (column 8, lines 12-33), there is no disclosure that they required components but rather optional. Additionally, cholesterol is not disclosed, therefore, it would not be deemed required in the composition of Desai. 
The composition is discloses as being suitable for parenteral administration including sterile injection solution (column 8, lines 56-58).  The composition is used to treat tumor cells (column 13, lines 4-6). 
As Applicant argues in the remarks filed on July 6, 2022, the use of “consisting of” terminology which would exclude the inclusion of a protein, which is a required component of Desai. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615